DETAILED ACTION
Elections/Restrictions
1.	This office action is a response to Applicant's election filed on 03/18/2022 without traverse of Group I, species I-1, sub-species I-1B, claims 1 & 4-6 for further examination. Claims 2-3 & 7-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
4.	The information disclosure statements (IDS) submitted on 04/03/2020 & 03/03/2022 are being considered by the examiner.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

6.	Claims 1 & 4-6 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
As regards to	 claim 1, line 5 recites the limitation “the respective mask holes”.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “the respective mask holes” as “the plurality of mask holes respectively” to reference line 1. To correct this problem, amend line 5 to recite “the plurality of mask holes respectively”.
As regards to claim 1, line 6 recites “each mask hole” wherein it is unclear whether each mask hole is referencing the plurality of mask holes or additional mask holes. For examination purposes, examiner is interpreting “each mask hole” as “each of the plurality of mask holes”. To correct this problem, amend line 6 to recite “each of the plurality of mask holes”.
As regards to claim 1, line 7 recites “each mask hole” wherein it is unclear whether each mask hole is referencing the plurality of mask holes or additional mask holes. For examination purposes, examiner is interpreting “each mask hole” as “each of the plurality of mask holes”. To correct this problem, amend line 7 to recite “each of the plurality of mask holes”.
As regards to claim 1, lines 7, 8, 10 & 12 recite “large” which is a relative term and renders the claim indefinite. The term “large” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the 
As regards to claim 1, lines 8, 10 & 11 recite “small” which is a relative term and renders the claim indefinite. The term “small” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. See MPEP 2173.05(b).  For examination purposes, examiner is interpreting “small” as any size. To correct this problem, amend claim 1 to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
As regards to claim 1, line 9 recites “each mask hole” wherein it is unclear whether each mask hole is referencing the plurality of mask holes or additional mask holes. For examination purposes, examiner is interpreting “each mask hole” as “each of the plurality of mask holes”. To correct this problem, amend line 7 to recite “each of the plurality of mask holes”.
As regards to claim 1, line 11 recites “each inner surface” wherein it is unclear whether each inner surface is referencing the inner surfaces or additional inner surfaces. For examination purposes, examiner is interpreting “each inner surface” as “each of the inner surfaces”. To correct this problem, amend line 11 to recite “each of the inner surfaces”.
As regards to claim 4, lines 2 & 4 recite “each large opening” wherein it is unclear whether each large opening is referencing the plurality of mask holes with large openings or additional large opening. For examination purposes, examiner is 
As regards to claim 4, lines 2, 4 & 5 (twice) recite “large” which is a relative term and renders the claim indefinite. The term “large” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. See MPEP 2173.05(b).  For examination purposes, examiner is interpreting “large” as any size. To correct this problem, amend claim 1 to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
As regards to claim 4, line 4 recites “the large opening” wherein it is unclear which large opening is being referenced of the large openings. For examination purposes, examiner is interpreting “the large opening” as “each of the large openings”. To correct this problem, amend line 4 to recite “each of the large openings”.
As regards to claim 5, line 1 recites “each small opening” wherein it is unclear whether each small opening is referencing the plurality of mask holes with small openings or additional small opening. For examination purposes, examiner is interpreting “each small opening” as “each of the small openings”. To correct this problem, amend line 1 to recite “each of the small openings”.
As regards to claim 5, line 1 recites “small” which is a relative term and renders the claim indefinite. The term “small” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. See MPEP 2173.05(b).  For examination purposes, examiner is interpreting “small” as any size. To 
As regards to claim 6, line 2 recites “each stepped surface” wherein it is unclear whether each stepped surface is referencing the plurality of mask holes with stepped surfaces or additional stepped surface. For examination purposes, examiner is interpreting “each stepped surface” as “each of the stepped surfaces”. To correct this problem, amend line 2 to recite “each of the stepped surfaces”.
As regards to claim 6, line 3 recites “each step” wherein it is unclear whether each step is referencing the plurality of steps or additional step. For examination purposes, examiner is interpreting “each step” as “each of the plurality of steps”. To correct this problem, amend line 3 to recite “each of the plurality of steps”.

Claim Rejections
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
8.	 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




9.	Claims 1 & 4-6 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Sakio et al. (US 2019/0106781 A1) hereinafter Sakio.
	As regards to claim 1, Sakio discloses a vapor deposition mask including a metal plate and a plurality of mask holes 12 in the metal plate (abs; fig 1-2; clm 1-8), comprising:
a front surface (bottom surface of mask 1, see fig 1-2) ([0027]-[0030]; fig 1-2); 
a back surface (top surface of mask 1, see fig 1-2) opposite to the front surface (bottom surface of mask 1, see fig 1-2) ([0027]-[0030]; fig 1-2); and 
inner surfaces (12a, 12b, 12a, bottom surface of 11 + side surface of 14 forming right angle, see fig 1-2) defining the plurality of mask holes 12 respectively ([0027]-[0030]; fig 1-2), wherein 
each of the plurality of mask holes 12 extends between the front surface (bottom surface of mask 1, see fig 1-2) and the back surface (top surface of mask 1, see fig 1-2) ([0027]-[0030]; fig 1-2), 
in a plan view of the front surface (bottom surface of mask 1, see fig 1-2), each of the plurality of mask holes 12 includes a larger opening (hole in 14, see fig 1-2), which is located at the front surface (bottom surface of mask 1, see fig 1-2), and a smaller opening (hole in 11, see fig 1-2), which is located inside the larger opening (hole in 14, see fig 1-2) ([0027]-[0030]; fig 1-2), 

each of the inner surfaces (12a, 12b, 12a, bottom surface of 11 + side surface of 14 forming right angle, see fig 1-2) includes a stepped surface (see fig 1-2) spreading from the smaller opening (hole in 11, see fig 1-2) toward the larger opening (hole in 14, see fig 1-2) ([0027]-[0030]; fig 1-2). 
As regards to claim 4, Sakio discloses a vapor deposition mask (abs; fig 1-2; clm 1-8), wherein each of the larger openings (hole in 14, see fig 1-2) has an edge (see fig 1A below) that includes a first section (see fig 1A below), which is an edge (see fig 1A below) of the stepped surface(see fig 1A below), and a second section (see fig 1A below), which is a section other than the first section (see fig 1A below), the first section (see fig 1A below) of the edge (see fig 1A below) of each of the larger openings (hole in 14, see fig 1-2) includes a boundary (see fig 1A below) that corresponds (see fig 1A below) with the first section (see fig 1A below) of one of the larger openings (hole in 14, see fig 1-2) that is adjacent to (see fig 1A below) each of the larger openings (hole in 14, see fig 1-2), and the boundary is recessed (see fig 1A below) from the front surface (bottom surface of mask 1, see fig 1-2) ([0027]-[0030]; fig 1A, 1-2). 

    PNG
    media_image1.png
    407
    480
    media_image1.png
    Greyscale

As regards to claim 5, Sakio discloses a vapor deposition mask (abs; fig 1-2; clm 1-8), wherein each of the smaller openings (hole in 11, see fig 1-2) is located at the back surface (top surface of mask 1, see fig 1-2) ([0027]-[0030]; fig 1-2). 
As regards to claim 6, Sakio discloses a vapor deposition mask (abs; fig 1-2; clm 1-8), wherein each of the stepped surfaces includes a plurality of steps (see fig 1A & 1-2), and each of the plurality of steps is arcuate (see fig 1A & 1-2) as viewed in a cross-section orthogonal to (see fig 1A & 1-2) the front surface (bottom surface of mask 1, see fig 1-2) ([0027]-[0030]; fig 1A, 1-2). 

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: all references cited on the attached PTO-892 Notice of References Cited excluding the above relied upon references.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JETHRO M. PENCE/Primary Examiner, Art Unit 1717